DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 APR 2021 has been entered.
 
Response to Amendment
The amendment filed 19 APR 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 101 rejections previously set forth in the Final Office Action mailed 26 JAN 2021.

Non-Compliant amendment Under 37 CFR 1.121
The amendment filed on 19 APR 2021 is non-compliant under 37 CFR 1.121© for not providing claim text with markings as required.  Claims 1, 5-6, 8, 12-15, and 18-20 have been amended but do not show added or deleted text. The text of any added or deleted matter must be shown by markings such as underline or strike-though except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The non-compliant amendment has been entered and considered, however, all future amendments must comply with 37 CFR 1.121.

Claim Objections
Claim 12 is objected to because of the following informalities:
In claim 12, line 2, “prior to retrieving the second funding instrument” should read --prior to retrieving the information corresponding to the second funding instrument --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Amalraj et al. (US 2004/0215560 A1; already of record in IDS; hereinafter Amalraj) in view of Dheer et al. (US .
With respect to claim 1:
	Amalraj teaches A system, comprising: (See at least Amalraj: Abstract)
a non-transitory memory; and (See at least Amalraj: paragraph(s) [0003] & [0054])
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: (See at least Amalraj: paragraph(s) [0003] & [0054])
processing, by a first payment service provider device, a payment request received from a mobile user device and associated with a use of a first funding instrument for a payment, the first funding instrument linked to a first mobile payment application installed on the mobile user device and from which the payment request was received; (By disclosing, the integrated payment engine 70 receives payment requests from the various payment requesting sources 72 and generates therefrom payment instructions which are delivered to various payment processors 74. In addition, the payment request 76 provided from the payment requesting source 72 to the integrated payment engine 70 will include data such as: a payment request a consumer's funding account from which the payment is to be made, the amount to be paid, the date the payment is to be made, any special handling notices, a flag or other reference to indicate funds status (e.g., good or guaranteed funds), etc. In addition, a consumer service provider (CSP) payment requesting source is a consumer oriented front-end application. Typically, a CSP includes a user interface, often Internet web-based, which provides the consumer with the necessary tools and options to carry out bill receipt and payment functions. Furthermore, consumers may also initiate bill payments via a payment requesting source 72 with wireless devices, telephones, and other devices (mobile user device). See at least Amalraj: paragraph(s) [0055]-[0056], [0060]-[0061] & [0007]; Figs. 3-4)
receiving, by the first payment service provider device, a payment request failed message associated with the payment request;… (By disclosing, sometimes a payment generated by the integrated payment engine 70 may be returned from a payment processor 74 because of a failure of the payment to go through. See at least Amalraj: paragraph(s) [0086] & [0088]; Fig. 4)

	Dheer, directed to systems and methods for performing financial transactions and thus in the same field of endeavor, teaches 
…in response to the receiving the payment request failed message and the retrieval of the information corresponding to the second funding instrument, processing, by the first payment service provider device, a first sub-payment request of the payment request associated with the second funding instrument; (By disclosing, at block 334, a first funds balance associated with the second financial account may be obtained by the payment system 102 from the second payment network. In addition, the payment system 102 (e.g., at least one of the payment computers 106) may, at block 336, generate and transmit a credit instruction to the second payment network to post a credit (non-linked to the account from which the payment request was received) to the second financial account in real-time, as stated above, in which the payment system performs generating and posing a credit automatically, surely without interaction with the customer. See at least Dheer: paragraph(s) [0081] & [0077]-[0078]; Fig. 3B)
receiving, by the first payment service provider device, a first sub- payment successful message associated with the first sub-payment request; (By disclosing, it is determined, at block 326, that the debit has successfully posted to the first financial account based on the received information identifying the debit status. See at least Dheer: paragraph(s) [0079]; Fig. 3B)
determining, by the first payment service provider device, that the payment request was successful based on the first sub-payment successful message; and (By disclosing, the credit instruction may only be transmitted to the second payment network upon receipt of information from the first payment network indicating that the debit successfully posted to the first financial account. See at least Dheer: paragraph(s) [0081]; Fig. 3B)
providing, to the mobile user device, a payment request successful message indicating that the payment request was successful. (By disclosing, the generated indication of successful posting of the debit may be transmitted to the requesting client application (e.g., any of client applications 104(1)-104(N)), potentially for presentation to the requestor. In addition, the client applications 104(1)-104(N) may have any of a variety of forms including,.. Web-based applications accessible via a traditional browser or mobile browser-rendered interface, dedicated applications executing on a mobile device such as a smartphone or tablet device. See at least Dheer: paragraph(s) [0079] & [0021])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated payment system and method teachings of Amalraj to incorporate the systems and methods for performing financial transactions teachings of Dheer for the benefit of initiating, facilitating, and/or performing financial transactions in which one or more financial accounts are accessed in real-time. (See at least Dheer: paragraph(s) [0015] & [0018])
Nix, systems and methods for implementing parking transactions and other financial transactions and thus in the same field of endeavor, teaches 
…in response to receiving the payment request failed message, automatically fetching metadata associated with a second mobile payment application installed on the mobile user device; (By disclosing, electronic payment transactions from Internet websites or webpages (or other types of eCommerce systems) that conduct remote transactions in which a physical card is not presented to a merchant, are also supported by the system 300. Mobile interfaces (e.g., cell phones) to mobile commerce applications, that conduct a mix of physical card and remote transactions, can provide portals for electronic payment transactions that can be implemented by the system 300. In addition, the account management module 326 accesses associated accounts in the financial institution 320 on a priority order (metadata) specified by the merchant. In other embodiments, the priority order can be specified by the consumer. See at least Nix: paragraph(s) [0050] & [0058])
based on the metadata, identifying a token identifier corresponding to a second funding instrument that is linked to the second mobile payment application but not linked to the first mobile payment application; (By disclosing, the instrument serves to identify the consumer, and may be a key basis for authenticating access to the account. Examples of instruments include credit cards, debit cards, gift cards, RFID-based smart cards, RFID-based mobile tokens, website account identifiers, etc. The instrument, or card, is the source of macro-payment funds in the system, and can in fact be the only token identifying the consumer for this account. In addition, the payment processing system 300 can enable consumers to make purchases with their preferred payment instrument (e.g. a credit card, a debit card, a payment intermediary such as Paypal (second payment application), etc.). See at least Nix: paragraph(s) [0055] & [0066])
retrieving, by the first payment service provider device and from a storage device associated with the second mobile payment application, information corresponding to the second funding instrument linked to the second mobile payment application based on the token identifier; (By disclosing, a payment amount associated with a purchase can be divided among several linked accounts or non-linked funding sources if the merchant has configured their business model to operate in this manner. In addition, the operational data (information corresponding to the second funding instrument) may be collected as a single data set, or may be distributed over different locations including over different storage devices, and may exist, at least partially. See at least Nix: paragraph(s) [0085], [0058], [0055], [0046] & [0176])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Amalraj and Dheer to incorporate the systems and methods for implementing parking transactions and other financial transactions teachings of Nix for the benefit of facilitating access to all these accounts such that the payment transaction amount can be divided between the accounts in a desired format. (See at least Nix: paragraph(s) [0058])
With respect to claim 2:
	Amalraj, Dheer, and Nix teach the system of claim 1, as stated above.
wherein the payment request failed message indicates that the first funding instrument is not available, and (By disclosing, the payment method engine 90 selects one of the alternative payment methods as the preferred or optimum method. See at least Amalraj: paragraph(s) [0072])
wherein the payment request and first sub-payment request have a same payment amount. (By disclosing, the hold typically may be for the same amount as the debit transaction. See at least Amalraj: paragraph(s) [0077])
	Dheer, in the same field of endeavor, further teaches wherein the payment request failed message indicates that the first funding instrument is not available, and… (By disclosing, as part of the identification of the second payment network at block 518, it may be determined that no payment network exists for accessing the second financial account in real-time. See at least Dheer: paragraph(s) [0109])
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Amalraj in view of Dheer and in further view of Nix, as applied to claim 1, and in still further view of Prabhu (US 2017/0286963 A1; already of record in IDS; hereinafter Prabhu).
With respect to claim 3:
	Amalraj, Dheer, and Nix teach the system of claim 1, as stated above.
wherein the payment request failed message indicates that the first funding instrument has an amount limit less than a total payment amount of the payment request, and… (By disclosing, in response to a payment instruction from the integrated payment engine 70, and there are insufficient funds in the consumer's account to cover the transaction amount, the payment may be returned as unpaid. See at least Amalraj: paragraph(s) [0086])
	However, Amalraj, Dheer, and Nix do not teach wherein the operations further comprise: processing, by the first payment service provider device, a second sub- payment request of the payment request associated with the first funding instrument and a second payment amount that is a difference between the total payment amount and a first payment amount of the first sub-payment request.
Prabhu, directed to methods for placing a precondition over collateral and thus in the same field of endeavor, teaches 
wherein the payment request failed message indicates that the first funding instrument has an amount limit less than a total payment amount of the payment request, and (By disclosing, the issuer server 312 determines whether a credit facility 314 includes sufficient funds to settle the transaction. If there is insufficient credit the transaction is rejected. See at least Prabhu: paragraph(s) [0113] & [0124]-[0125])
wherein the operations further comprise: processing, by the first payment service provider device, a second sub- payment request of the payment request associated with the first funding instrument and a second payment amount that is a difference between the total payment amount and a first payment amount of the first sub-payment request.  (By disclosing, where the account balance of a first account--for example, account 514--is insufficient to cover the transfer, the transfer securement server 512 or lien manager 519 may identify one or more other user accounts associated with the initiator and containing an account balance over which a precondition is able to be placed. See at least Prabhu: paragraph(s) [0136]-[0137])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Amalraj, Dheer, and Nix to incorporate the methods for placing a precondition over collateral teachings of Prabhu for the benefit of enabling a third party to place a precondition over collateral while enabling an owner of the collateral to benefit from its retention at least until the precondition is resolved. (See at least Prabhu: paragraph(s) [0002])
With respect to claim 4:
	Amalraj, Dheer, Nix, and Prabhu teach the system of claim 3, as stated above.
wherein the operations further comprise: 
receiving, by the first payment service provider device, a second sub-payment successful message associated with the second sub-payment request; and (As stated above with respect to claim 1, see at least Dheer: paragraph(s) [0079])
determining, by the first payment service provider device, that the payment request is successful based on the first sub-payment successful message and second sub-payment successful message. (As stated above with respect to claim 1, see at least Dheer: paragraph(s) [0079])
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Amalraj in view of Dheer and in further view of Nix, as applied to claim 1, and in still further view of Chapman et al. (US 2018/0225660 A1; hereinafter Chapman).
With respect to claim 5:
	Amalraj, Dheer, and Nix teach the system of claim 1, as stated above.
	Nix, in the same field of endeavor, further teaches 
…wherein the automatically fetching the metadata is based on the accessing. (As stated above with respect to claim 1, see at least Nix: paragraph(s) [0050] & [0058])
However, Amalraj, Dheer, and Nix do not teach wherein the operations further comprise: accessing an executed contract 
Chapman, directed to issuing and tracking digital tokens within distributed network nodes and thus in the same field of endeavor, teaches wherein the operations further comprise: 
accessing an executed contract associated with the first payment service provider device and the second funding instrument,… (By disclosing, the systems and methods disclosed herein may provide a back-end functionality to securely track and update the statuses of payment obligations between parties based on transaction and payment records between multiple parties stored in the blockchain. See at least Chapman: paragraph(s) [0006])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Amalraj, Dheer, and Nix to incorporate the issuing and tracking digital tokens within distributed network nodes teachings of Chapman for the benefit of enabling the network nodes to trigger other linked events or linked transactions, based on the generation of and updates to digital payment tokens and generation of blocks containing the digital tokens or updated digital tokens. (See at least Chapman: paragraph(s) [0019])
With respect to claim 6:
the system of claim 5, as stated above.
Chapman, in the same field of endeavor, further teaches wherein the executed contract is a smart contract provided using a consortium chain associated with the first payment service provider device, a second payment service provider device, and the user device. (By disclosing, the systems and methods disclosed herein may provide a back-end functionality to securely track and update the statuses of payment obligations between parties based on transaction and payment records between multiple parties stored in the blockchain. See at least Chapman: paragraph(s) [0006], [0016] [0042] & [0049])
Claims 7-11, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amalraj in view of Dheer and in further view of Nix, as applied to claim 1, and in still further view of Voldman (WO 2018/175246 A1; already of record in IDS; hereinafter Voldman).
With respect to claim 7:
Amalraj, Dheer, and Nix teach the system of claim 1, as stated above.
However, Amalraj, Dheer, and Nix do not teach wherein the first sub-payment successful message includes a token, wherein the payment request successful message is generated based on the token.

wherein the first sub-payment successful message includes a token, (By disclosing, during the initial registration process, one or more cryptographic keys are generated and exchanged between and/or provided to the payment client 131 and the payment authorization server 136. This information is by the client 131 to generate tokenized payment credentials and by the Payment Authorization Server 136 to authenticate a payment credential generated at the payment client 131. See at least Voldman: page 10, lines 21-25)
wherein the payment request successful message is generated based on the token. (By disclosing, a highly secure payment tokenization system and method is provided, in which secure tokenized payment credential are generated on demand the client side on an as-needed basis and without requiring the card holder to have an internet or other network connection to engage in transactions. See at least Voldman: page 5, lines 8-11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Amalraj, Dheer, and Nix to incorporate the payment authorization and authentication based tokenization teachings of Voldman for the benefit of allowing a 
With respect to claims 8 and 15:
Amalraj teaches A method, comprising: (See at least Amalraj: Abstract)
receiving, by a first service provider, a first request for payment for a transaction conducted via a computing device associated with a user having an account with the first service provider, the first request received from a first application on the computing device; (By disclosing, the integrated payment engine 70 receives payment requests from the various payment requesting sources 72, or from one or more different payment requesting sources 72, and generates therefrom payment instructions which are delivered to various payment processors 74. In addition, a consumer service provider (CSP) payment requesting source is a consumer oriented front-end application. Typically, a CSP includes a user interface, often Internet web-based, which provides the consumer with the necessary tools and options to carry out bill receipt and payment functions. Furthermore, consumers may also initiate bill payments via a payment requesting source 72 with wireless devices, telephones, and other devices (mobile user device). See at least Amalraj: paragraph(s) [0055]-[0056], [0060]-[0061] & [0007]; Figs. 3-4)
determining a first funding instrument linked to the account;… (As stated above, see at least Amalraj: paragraph(s) [0055]-[0056] & [0060]-[0061])
receiving a notification from the first entity that the first request has been declined;… (By disclosing, sometimes a payment generated by the integrated payment engine 70 may be returned from a payment processor 74 because of a failure of the payment to go through. See at least Amalraj: paragraph(s) [0086] & [0088]; Fig. 4)
	However, Amalraj does not teach …sending a first tokenized communication including a first amount for the transaction through a computer network to a first entity associated with the first funding instrument; and …in response to the receiving the notification from the first entity that the first request has been declined, fetching metadata associated with a second application on the computing device; based on the metadata, identifying a token identifier corresponding to a second funding instrument linked to the second application but not linked to the first application; retrieving information corresponding to the second funding instrument linked to the second application based on the token identifier; in response to the receiving the notification from the first entity that the first request has 
Dheer, directed to systems and methods for performing financial transactions and thus in the same field of endeavor, teaches
A non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations comprising: (See at least Dheer: paragraph(s) [0045]-[0047])
…receiving a notification from the second entity that the second request has been approved; and (By disclosing, it is determined, at block 326, that the debit has successfully posted to the first financial account based on the received information identifying the debit status. See at least Dheer: paragraph(s) [0079]; Fig. 3B)
…notifying the user through the computing device that the transaction has been approved. (By disclosing, the generated indication of successful posting of the debit may be transmitted 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated payment system and method teachings of Amalraj to incorporate the systems and methods for performing financial transactions teachings of Dheer for the benefit of initiating, facilitating, and/or performing financial transactions in which one or more financial accounts are accessed in real-time. (See at least Dheer: paragraph(s) [0015] & [0018])
Voldman, directed to payment authorization and authentication based tokenization and thus in the same field of endeavor, teaches 
…sending a first tokenized communication including a first amount for the transaction through a computer network to a first entity associated with the first funding instrument; (By disclosing, the IIN number of an incoming transaction message can be used by the issuer 106 to determine if an incoming transaction authorization message is tokenized or not and then route the message appropriately. See at least Voldman: page 17, lines 4-11)
…in response to the receiving the notification from the first entity that the first request has been declined and the retrieving the second funding instrument, sending a second tokenized communication including a second request for payment of the transaction using the second funding instrument and a second amount through a computer network to a second entity associated with the second funding instrument; (By disclosing, the IIN number of an incoming transaction message can be used by the issuer 106 to determine if an incoming transaction authorization message is tokenized or not and then route the message appropriately. See at least Voldman: page 17, lines 4-11)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Amalraj and Dheer to incorporate the payment authorization and authentication based tokenization teachings of Voldman for the benefit of allowing a client to engage in a secure tokenized transaction without having to request a one-time-use credit card number from a remote server. (See at least Voldman: page 7, line 27 through page 8, line 6). 
Nix, systems and methods for implementing parking transactions and other financial transactions and thus in the same field of endeavor, teaches 
…in response to the receiving the notification from the first entity that the first request has been declined, fetching metadata associated with a second application on the computing device; (By disclosing, electronic payment transactions from Internet websites or webpages (or other types of eCommerce systems) that conduct remote transactions in which a physical card is not presented to a merchant, are also supported by the system 300. Mobile interfaces (e.g., cell phones) to mobile commerce applications, that conduct a mix of physical card and remote transactions, can provide portals for electronic payment transactions that can be implemented by the system 300. In addition, the account management module 326 accesses associated accounts in the financial institution 320 on a priority order (metadata) specified by the merchant. In other embodiments, the priority order can be specified by the consumer. See at least Nix: paragraph(s) [0050] & [0058])
based on the metadata, identifying a token identifier corresponding to a second funding instrument linked to the second application but not linked to the first application;… (By disclosing, the instrument serves to identify the consumer, and may be a key basis for authenticating access to the account. Examples of instruments include credit cards, debit cards, gift cards, RFID-based smart cards, RFID-based mobile tokens, website account identifiers, etc. The instrument, or card, is the source the only token identifying the consumer for this account. In addition, the payment processing system 300 can enable consumers to make purchases with their preferred payment instrument (e.g. a credit card, a debit card, a payment intermediary such as Paypal (second payment application), etc.). See at least Nix: paragraph(s) [0055] & [0066])
retrieving information corresponding to the second funding instrument linked to the second application based on the token identifier; (By disclosing, a payment amount associated with a purchase can be divided among several linked accounts or non-linked funding sources if the merchant has configured their business model to operate in this manner. In addition, the operational data (information corresponding to the second funding instrument) may be collected as a single data set, or may be distributed over different locations including over different storage devices, and may exist, at least partially. See at least Nix: paragraph(s) [0085], [0058], [0055], [0046] & [0176])
…in response to the receiving the notification from the first entity that the first request has been declined and the retrieving the second funding instrument; (By disclosing, a payment amount associated with a purchase can be divided among several linked accounts or non-linked funding sources if the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Amalraj and Dheer to incorporate the systems and methods for implementing parking transactions and other financial transactions teachings of Nix for the benefit of facilitating access to all these accounts such that the payment transaction amount can be divided between the accounts in a desired format. (See at least Nix: paragraph(s) [0058])
With respect to claim 9:
Amalraj, Dheer, Voldman, and Nix teach the method of claim 8, as stated above.
Dheer, in the same field of endeavor, further teaches wherein the first amount is a full amount for the transaction and the second amount is equal to or less than the full amount. (By disclosing, the second funds balance may be less than the first funds balance as it may reflect the posting of the debit to the first financial account. See at least Dheer: paragraph(s) [0079])
With respect to claim 10:
Amalraj, Dheer, Voldman, and Nix teach the method of claim 8, as stated above.
wherein the notification from the first entity further indicates an approval of a third amount less than the full amount. (By disclosing, at block 332, an indication of successful posting of the debit may be generated based at least in part on the received information identifying the debit status. See at least Dheer: paragraph(s) [0079])
With respect to claim 11:
Amalraj, Dheer, Voldman, and Nix teach the method of claim 10, as stated above.
Amalraj further teaches wherein a sum of the second amount and the third amount equals the full amount. (By disclosing, in a hold transaction, a hold is placed on a consumer's account prior to submitting the credit and debit transactions, which typically may be for the same amount as the debit transaction. See at least Amalraj: paragraph(s) [0077])
With respect to claims 13 and 20:
Amalraj, Dheer, Voldman, and Nix teach the method of claim 8 and the non-transitory machine-readable medium of claim 15, as stated above.
Amalraj further teaches wherein the second application on the computing device is associated with a second service provider. (By disclosing, a consumer service provider (CSP) payment requesting source 80 is a consumer oriented front-end 
With respect to claim 14:
Amalraj, Dheer, Voldman, and Nix teach the method of claim 8, as stated above.
Voldman, in the same field of endeavor, further teaches wherein the information corresponding to the second funding instrument is retrieved from a non-transitory memory in the computing device. (By disclosing, the EMV standard provides a chip and PIN procedure to provide security for card-present transactions. A microchip in the card or other user device interacts with the point of sale (POS) terminal to validate the card number and certain data used in the transaction. See at least Voldman: page 4, line 26 through page 5, line 1)
With respect to claim 16:
	Amalraj, Dheer, Voldman, and Nix teach the non-transitory machine-readable medium of claim 15, as stated above.
Amalraj further teaches 
wherein the payment declined message indicates that the first funding instrument is not available, and (By disclosing, the payment method engine 90 selects one of the alternative 
wherein the second amount is a full amount of the transaction. (By disclosing, the hold typically may be for the same amount as the debit transaction. See at least Amalraj: paragraph(s) [0077])
	Furthermore, Dheer, in the same field of endeavor, further teaches wherein the payment declined message indicates that the first funding instrument is not available, and… (By disclosing, as part of the identification of the second payment network at block 518, it may be determined that no payment network exists for accessing the second financial account in real-time. See at least Dheer: paragraph(s) [0109])
Claims 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amalraj in view of Dheer in further view of Voldman and Nix, as applied to claims 8 and 15, and in still further view of Chapman.
With respect to claims 12 and 18:
Amalraj, Dheer, Voldman, and Nix teach the method of claim 8 and the non-transitory machine-readable medium of claim 15, as stated above.
However, Amalraj, Dheer, Voldman, and Nix do not teach further comprising: prior to retrieving the second funding instrument, accessing an executed smart contract between the 
Chapman, directed to issuing and tracking digital tokens within distributed network nodes and thus in the same field of endeavor, teaches further comprising: 
prior to retrieving the second funding instrument, accessing an executed smart contract between the user and the first service provider stored in a blockchain, wherein the automatically fetching the metadata is based on the accessing the executed smart contract. (By disclosing, the systems and methods disclosed herein may provide a back-end functionality to securely track and update the statuses of payment obligations between parties based on transaction and payment records between multiple parties stored in the blockchain. In addition, the network node may generate the digital payment token in real time in response to the network node or other network nodes executing a smart contract or a portion thereof such as a digitized payment clause. See at least Chapman: paragraph(s) [0006], [0016] [0042] & [0049])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Amalraj, Dheer, Voldman, and Nix to incorporate the issuing and tracking digital tokens within 
With respect to claim 19:
Amalraj, Dheer, Voldman, Nix, and Chapman teach the non-transitory machine-readable medium of claim 18, as stated above.
Chapman, in the same field of endeavor, teaches wherein the executed smart contract is further associated with a second service provider of the blockchain. (By disclosing, the systems and methods disclosed herein may provide a back-end functionality to securely track and update the statuses of payment obligations between parties based on transaction and payment records between multiple parties stored in the blockchain. See at least Chapman: paragraph(s) [0006], [0016] [0042] & [0049])
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Amalraj in view of Dheer in further view of Voldman and Nix, as applied to claim 15, and in still further view of Prabhu and Chapman.
With respect to claim 17:
the non-transitory machine-readable medium of claim 15, as stated above.
However, Amalraj, Dheer, Voldman, and Nix do not teach wherein the payment declined message further indicates an approval of a third amount less than the full amount, and wherein the second amount is less than the full amount of the transaction.
Prabhu, directed to methods for placing a precondition over collateral and thus in the same field of endeavor, teaches wherein the payment declined message further indicates an approval of a third amount less than the full amount, and… (By disclosing, where the balance of the user account is less than the transfer value, the transfer may be refused. Alternatively, one or more further user accounts may then be consulted to determine whether the total balance of the first mentioned user account plus the balance of any further user accounts is greater than or equal to the transfer value. See at least Prabhu: paragraph(s) [0113] & [0136]-[0137])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Amalraj, Dheer, Voldman, and Nix to incorporate the methods for placing a precondition over collateral teachings of Prabhu for the benefit of enabling a third party to place a precondition over collateral while 
Chapman, directed to issuing and tracking digital tokens within distributed network nodes and thus in the same field of endeavor, teaches …wherein the second amount is less than the full amount of the transaction. (By disclosing, if the application server determines that the confirmation message indicates that the payor-user has paid a partial amount, the application server may update the amount remaining to be paid in the digital payment token. See at least Chapman: paragraph(s) [0051]-[0052])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Amalraj, Dheer, Voldman, Nix, and Prabhu to incorporate the issuing and tracking digital tokens within distributed network nodes teachings of Chapman for the benefit of enabling the network nodes to trigger other linked events or linked transactions, based on the generation of and updates to digital payment tokens and generation of blocks containing the digital tokens or updated digital tokens (See at least Chapman: paragraph(s) [0019]).

Response to Arguments
In response to applicant’s argument that several accounts/payment methods are not linked to separate mobile applications installed on a mobile user device and further are not automatically retrieved using token identifiers it is noted that Nix teaches that mobile interfaces (e.g., cell phones) to mobile commerce applications conduct a mix of physical card and remote transactions, and provide portals for electronic payment transactions that can be implemented by the system, and that the account management module 326 accesses associated accounts in the financial institution 320 on a priority order specified by the merchant or consumer. In addition, Nix teaches that accounts are typically owned by a consumer and backed by an "instrument" including credit cards, debit cards, gift cards, RFID-based smart cards, RFID-based mobile tokens, website account identifiers, etc. Nix further teaches that the standard API commands can be automatically optimized through the account management module 326 which is configured to access the linked accounts in a preferred order (using token identifiers). (See at least Nix: paragraph(s) [0050], [0055], [0058] & [0145]). 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dobbins (US8458064B1) teaches System and method for transferring electronic account information, one or more selectable accounts associated with a first account provider.
Kannanari (US8682802B1) teaches Mobile payments using payment tokens, including payment tokens associated with one or more payment accounts, payment instruments, and/or payment types when specified by the user in the request 114 or by default instructions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        

                                                                                                                                                                                                        /OLUSEYE IWARERE/Primary Examiner, Art Unit 3687